In a negligence action to recover damages for personal injuries, etc., defendants The Meadville Corp., Merit Oil Corporation, formerly known as Service Station Management Corp., Bunker Realty Corp. and Save Way Bay, Inc., appeal as limited by their brief, from so much of a judgment of the Supreme Court, Richmond County (Hurowitz, J.), entered March 24, 1982, as awarded plaintiffs judgment against them, upon a jury verdict, and defendants Kerry Williams and Chareen Stevens appeal, as limited by their brief, from so much of the same judgment as awarded damages to plaintiff Robert Stone as against them in the principal sum of $200,000. Judgment reversed, insofar as appealed from, on the law, without costs or disbursements, complaint as against The Meadville Corp., Merit Oil Corporation, Bunker Realty Corp. and Save Way Bay, Inc., dismissed action as against Kerry Williams and Chareen Stevens severed, and new trial granted as to Williams and Stevens on the issue of plaintiff Robert Stone’s damages only, unless within 30 days after service upon plaintiff Robert Stone of a copy of the order to be made hereon, with notice of entry, he shall serve and file in the office of the clerk of the Supreme Court, Richmond County, a written stipulation consenting to reduce the verdict in his favor as to damages to the principal sum of $100,000 and to entry of an amended judgment accordingly. In the event he so stipulates, then the judgment, as so reduced and amended, is affirmed, without costs or disbursements. Defendants The Meadville Corp., Merit Oil Corporation, Bunker Realty Corp. and Save Way Bay, Inc., owed no duty to their patrons to direct traffic within the confines of their service station (see Pulka v Edelman, 40 NY2d 781) nor may it be said that their failure to take precautionary measures was proven to have been a causative factor of the accident. There was no basis *510whatever in the evidence for finding that the accident was caused by anything other than the loss of control of the vehicle operated by defendant Williams when, as he admitted, the accelerator stuck. “The premises ‘merely furnished the condition or occasion for the occurrence of the event rather than one of its causes’ ” (Margolin v Friedman, 43 NY2d 982, 983, quoting from Sheehan v City of New York, 40 NY2d 496, 503; see, also, Weber v City of New York, 24 AD2d 618, affd 17 NY2d 790; Tauraso v Texas Co., 275 App Div 856, affd 300 NY 567; cf. Derdiarian v Felix Contr. Corp., 51 NY2d 308). The verdict in favor of Robert Stone as against Williams and Stevens was excessive to the extent indicated. Weinstein, Bracken and Niehoff, JJ., concur.